Title: To Thomas Jefferson from Benjamin Henry Latrobe, 24 September 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington Septr. 24h. 1807
                        
                        Your absence from Monticello having prevented my hearing from you before this day, I had proceeded to carry
                            up the Chimnies agreeably to the plan I sent to you. They must be capped as nearly level with the top of the Dome as
                            possible, & I must contrive some kind of a sky light in the center
                            of them. It would not well have done to have carried them straight up; for 4 of them would have come out at the top within
                            10 feet, & all on one side of the center, and 12, also near enough &
                            quite irregularly, to require being carried up, above the top of the dome: The finish we shall now
                            make will answer your ideas best,—for they will not be seen more than 2 feet above the roof,—or perhaps less.—
                        We are getting on very well every where.—The freestone work at the Prest. House is the most behind
                                hand.—With the highest respect I am 
                  Yours faithfully
                        
                            B H Latrobe
                            
                        
                    